                        UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE


Franchilez Seda−Rivera, et al.
                                     Plaintiff,
v.                                                      Case No.: 3:21−cv−00305

John Doe, et al.
                                     Defendant,

                                 ENTRY OF JUDGMENT

        Judgment is hereby entered for purposes of Rule 58(a) and/or Rule 79(a) of the
Federal Rules of Civil Procedure on 7/2/2021 re [8].


                                                                           Lynda M. Hill
                                                           s/ Kim Chastain, Deputy Clerk




     Case 3:21-cv-00305 Document 9 Filed 07/02/21 Page 1 of 1 PageID #: 35
